DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered. Previous rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior cited art fails to disclose in the context of the claimed invention: 
	“generating one or more suggested application entries in a suggested applications table corresponding to the one or more subsets of the plurality of processes, each suggested application entry comprising a respective main process of a respective subset of the one or more subsets, a respective configuration item type associated with a host of at least one process of the one or more related processes of the respective subset, and a respective rule based at least in part on one or more names associated with the one or more related processes; and 
	generating a discovery pattern  for a respective suggested application entry of the one or more suggested application entries based at least in part on the respective rule, the discovery pattern  configured to enable a discovery process to identify additional processes executing in the network, wherein the additional processes are associated with the respective subset of the one or more subsets of the plurality of processes.”
	Teruya et al. U.S. Patent Application Publication 2019/0303485- discloses a method for generating recommended tags for data records . 
	Parganokar et al. U.S. Patent Application Publication 2021/0176191- discloses a recommendation engine for resource tagging.
	Morozov et al. U.S. Patent Application Publication 2014/0195504- discloses a method for reconciliation of records within a plurality of data partitions. 
Kunnumma et al. U.S. Patent Application Publication 2020/0320430- discloses a machine learning classification method. 
	The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                                            



9